                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                December 28, 2018
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

JESSIE EBB JETER JR.,                         §
                                              §
          Petitioner,                         §
VS.                                           § CIVIL ACTION NO. 3:18-CV-0402
                                              §
LORIE DAVIS,                                  §
                                              §
          Respondent.                         §

                        MEMORANDUM OPINION AND ORDER

         State inmate Jessie Ebb Jeter filed a petition for a writ of habeas corpus (Dkt. 1)

seeking relief from a prison disciplinary conviction. Jeter’s motion for leave to proceed

in forma pauperis (Dkt. 2) will be granted. After reviewing all of the pleadings as

required under 28 U.S.C. § 2241, et seq., and Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, the Court concludes that the case must be

dismissed for the reasons that follow.

I.       BACKGROUND

         Jeter is serving a twenty-year sentence in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”) for convictions in Jackson County.

TDCJ’s public records reflect that his sentence is the result of convictions for drug

offenses and tampering with physical evidence.          See Offender Information Search,

available at https://offender.tdcj.texas.gov/OffenderSearch/index.jsp (last visited Dec. 7,

2018).




1/5
       Jeter’s petition seeks relief from a conviction in disciplinary case number

20180115431, which was entered against Jeter on January 5, 2018, while he was

incarcerated at the Dominguez Unit in Bexar County (Dkt. 1, at 5). Jeter states that he

was convicted of failing to obey an order. As a result of the conviction, he lost forty-five

days of commissary privileges, forty-five days of telephone privileges, thirty days of

“contact visit” privileges, and was reduced in line class status from L1 to L2 (id.). He is

eligible for mandatory supervision. Jeter unsuccessfully appealed the conviction through

TDCJ’s administrative grievance process (id. at 5-6).

       Jeter’s petition claims he was denied due process of law and effective assistance of

counsel during his disciplinary proceedings. He also presents a claim about the merits of

the disciplinary charge against him, arguing that he did not have enough time to obey the

order that he was charged with failing to obey. As relief, he seeks restoration of his line

class status (id. at 6-7).

       Jeter initially filed this action in the Western District of Texas, San Antonio

Division. Because Jeter was incarcerated at the time of filing at the Stringfellow Unit in

Brazoria County, the Hon. Xavier Rodriguez transferred the case to this Court pursuant to

28 U.S.C. § 2241(d) (Dkt. 3)

II.    PRISON DISCIPLINARY PROCEEDINGS

       An inmate’s rights in the prison disciplinary setting are governed by the Due

Process Clause of the Fourteenth Amendment to the United States Constitution. See

Wolff v. McDonnell, 418 U.S. 539, 557 (1974). Prisoners charged with institutional rules

violations are entitled to rights under the Due Process Clause only when the disciplinary


2/5
action may result in a sanction that will infringe upon a constitutionally protected liberty

interest. See Sandin v. Conner, 515 U.S. 472 (1995); Toney v. Owens, 779 F.3d 330, 336

(5th Cir. 2015). A Texas prisoner cannot demonstrate a due process violation in the

prison disciplinary context without first satisfying the following criteria: (1) he must be

eligible for early release on the form of parole known as mandatory supervision; and (2)

the disciplinary conviction at issue must have resulted in a loss of previously earned

good-time credit. See Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir. 2000) (explaining

that only those Texas inmates who are eligible for early release on mandatory supervision

have a protected liberty interest in their previously earned good time credit).

       Jeter cannot demonstrate a due process violation in this case because he did not

lose any previously earned good-time credit (Dkt. 1, at 5). This is fatal to his claims. See

Malchi, 211 F.3d at 957-58. Although his disciplinary conviction resulted in the loss of

privileges, the Fifth Circuit has recognized that sanctions such as these, which are

“merely changes in the conditions of [an inmate’s] confinement,” do not implicate due

process concerns. Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997). Likewise,

reductions in a prisoner’s custodial classification and the potential impact on good-time

credit earning ability are too attenuated to be protected by the Due Process Clause. See

Malchi, 211 F.3d at 958; Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995).

       In addition, Jeter’s claim that he was denied effective assistance of counsel during

his disciplinary hearing does not state a valid claim for habeas relief. The Fifth Circuit

has held repeatedly that “there is no constitutionally protected right to counsel substitute

in a disciplinary proceeding.” Morgan v. Quarterman, 570 F.3d 663, 668 (5th Cir. 2009);


3/5
see Choyce v. Cockrell, 51 F. App’x 483 (5th Cir. 2002) (“As a prison inmate does not

have a right to either appointed or retained counsel at prison disciplinary hearings, there

is no constitutional violation on which habeas relief could be granted on the basis of

ineffective assistance of counsel substitute at a disciplinary hearing”).

       Jeter’s pending federal habeas corpus petition must be dismissed for failure to

state a claim upon which relief may be granted.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show


4/5
not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION

       Based on the foregoing, the Court ORDERS as follows:

       1.     Petitioner’s motion for leave to proceed in forma pauperis (Dkt. 2) is

              granted.

       2.     The petition for habeas corpus under 28 U.S.C. § 2254 (Dkt. 1) is

              DISMISSED with prejudice.

       3.     A certificate of appealability is DENIED.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Galveston, Texas, this 28th day of December, 2018.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




5/5
